Citation Nr: 0326352	
Decision Date: 10/03/03    Archive Date: 10/15/03

DOCKET NO.  00-24 275A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a disability evaluation in excess of 30 
percent for post traumatic stress disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 




INTRODUCTION

The veteran served on active duty from June 1969 to June 
1971.   

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, that denied entitlement to 
disability evaluation in excess of 10 percent for the 
service-connected post traumatic stress disorder (PTSD).  In 
August 2000, a 30 percent evaluation was assigned to the 
PTSD.   

This matter was remanded to the RO in May 2001 and February 
2003.    


REMAND

During the pendency of this claim, the Veterans' Claims 
Assistance Act of 2000 (VCAA) was signed into law.  This 
legislation is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002).  Regulations implementing 
the VCAA are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326.  Except as specifically noted, the new regulations 
are effective November 9, 2000.  The VCAA applies to the 
present claim because this claim was filed in October 1999, 
before the date of enactment of the VCAA, and the claim is 
still pending.

The VCAA provides that upon receipt of a complete or 
substantially complete application, the VA shall notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA that is necessary to substantiate the 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As part of 
the notice, VA is to specifically inform the claimant of 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  38 U.S.C.A. § 5103(a).  In 
addition, 38 C.F.R. § 3.159(b) details the procedures by 
which VA will carry out its duty to provide notice.

After having carefully reviewed the record, the Board finds 
that the requirements of the VCAA have not been satisfied 
with respect to the issue on appeal because the RO did not 
notify the veteran of his VCAA rights.  The Board can no 
longer notify a claimant of the VCAA under the authority of 
its regulations.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Thus, the 
Board must remand this matter to the RO for a VCAA letter.   
   
Review of the record further reveals that the veteran 
submitted additional medical evidence to the Board and the RO 
has not yet considered this evidence.  In accordance with 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), the Board must remand the 
additional evidence to the RO for initial consideration 
pursuant to 38 U.S.C. § 7104(a).  

The Board finds that another VA examination is necessary.  
The VCAA specifically provides that the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C. 
§ 5103A(b)(1), (2).  

Review of the record reveals that other psychiatric disorders 
have been diagnosed in addition to the PTSD.  The medical 
evidence of record shows that generalized anxiety disorder, 
major depression, and pain disorder have been associated with 
medical and psychological factors, and panic disorder has 
been diagnosed.  Another VA psychiatric examination is 
necessary in order to determine whether the anxiety disorder, 
depression, and panic disorder are due to or caused by the 
service-connected PTSD.  The Board notes that there is 
medical evidence of record which indicates that the 
depression and anxiety may be related to the veteran's 
nonservice-connected back disability and his unemployability 
due to this disability.  Attention is invited to the July 
1997 Initial Psychiatric Diagnostic Evaluation which 
indicates that the veteran's PTSD symptoms and his 
generalized anxiety disorder symptoms have occurred since his 
injury [in November 1994] and a private evaluation report 
dated in August 1997, which indicates that an affective 
disorder developed a few months after the veteran stopped 
working.  There is also medical evidence which relates the 
above disorders to the PTSD.  Attention is invited to the 
January 2002 Vet Center clinical summary.  

The Board also finds that another examination is needed in 
order to determine the social and occupational impairment due 
to the PTSD. The examiner should assign a Global Assessment 
of Functioning score for the impairment due to the PTSD.    

Accordingly, this case is remanded for the following action: 

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) 
must be fully complied with and 
satisfied, to include full compliance 
with the decisions in Quartuccio, Charles 
v. Principi, 16 Vet. App. 370 (2002); and 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, Nos. 02-
7007-10, 2003 U.S. LEXIS 19540 (Fed. Cir. 
Sep. 22, 2003).  

2.  The veteran should be scheduled for a 
VA psychiatric examination to determine 
the severity of his PTSD.  The veteran's 
VA claims folder, including a copy of 
this remand,  must be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should report all psychiatric disorders 
present and indicate the etiology and 
date of onset of each disorder.  The 
examiner should indicate whether any 
anxiety disorder, depression, and panic 
disorder found are due to or aggravated 
by the service-connected PTSD.  The 
examiner should provide a Global 
Assessment of Functioning score for the 
social and occupational impairment due to 
the PTSD.  All indicated studies should 
be performed and all clinical findings 
reported in detail.  

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  When the RO is satisfied that the 
record is complete, the RO should review 
all of the evidence of record, including 
all new evidence, and readjudicate the 
issue of entitlement to a disability 
evaluation in excess of 30 percent for 
PTSD.  If all the desired benefits are 
not granted, an appropriate supplemental 
statement of the case should be furnished 
to the veteran and his representative.  
They should be afforded an opportunity to 
respond to the supplemental statement of 
the case before the claims folder is 
returned to the Board for further 
appellate consideration.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




